Citation Nr: 9904316	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective September 30, 1996, and which confirmed 
a noncompensable evaluation for bilateral high frequency 
hearing loss.  The Board notes that service connection was 
also granted for tinnitus at that time and a noncompensable 
evaluation was assigned.  The veteran's combined disability 
evaluation is 10 percent.  


REMAND

At a videoconference hearing before the undersigned in 
November 1998 the veteran testified that he had been 
receiving weekly VA outpatient treatment for PTSD for 
approximately one year.  On VA examination in January 1997, 
the veteran reported that he had been receiving treatment 
from Dr. Amanat for his psychiatric disability for the 
previous two months.  These treatment records are not part of 
the claims folder.  VA treatment records are constructively 
before the Board and where those records are not actually 
before the Board, a remand is necessary to obtain them.  Dunn 
v. West, 11 Vet. App. 462 (1998).

The veteran has testified that his hearing loss has gradually 
worsened since the last examination.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran also testified that his hearing loss causes 
difficulty at his job.  This contention potentially raised 
the question of entitlement to an extra-schedular evaluation.  
In such a case the veteran must be afforded an opportunity to 
submit employment records showing the impact of his 
disability on employment.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board also notes that in September 1997, the RO granted 
service connection for tinnitus and evaluated the disability 
as noncompensable.  In a VA Form 9 received in November 1997, 
the veteran expressed disagreement with the noncompensable 
evaluation.  The RO has not issued a statement of the case in 
response to the notice of disagreement.  This issue must be 
remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999); Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for PTSD, 
hearing loss, or tinnitus.  The RO should 
then take all necessary steps to obtain 
any of those records, including all 
records of treatment at the East Los 
Angeles VA Outpatient Clinic.

2.  The veteran should also be invited to 
submit any employment records showing the 
impact of his service connected 
disabilities on his employment.

3.  The veteran should be afforded a VA 
audiology examination in order to 
evaluate the current severity of his 
hearing loss.  The examiner should review 
the claims folder prior to completing the 
examination.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
evaluate the severity of the service-
connected PTSD.  If other psychiatric 
conditions in addition to PTSD, are 
identified, the examiner should express 
an opinion as to those symptoms 
attributable to the service connected 
psychiatric disability as opposed to 
other non-service-connected conditions.  
The examiner should review the claims 
folder and should also report a global 
assessment of functioning score (GAF).

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then re-adjudicate the 
claims.  The RO should issue a 
supplemental statement of the case as to 
any issue that remains denied, including 
the issue of entitlement to a compensable 
rating for tinnitus, and entitlement to 
an increased rating for hearing loss on 
an extra-schedular basis.  Only if the 
veteran submits a timely substantive 
appeal as to the issue of entitlement to 
a compensable evaluation for tinnitus, 
should that issue be certified to the 
Board for appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




 Department of Veterans Affairs

